Citation Nr: 1106739	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for seborrheic dermatitis of 
the scalp and face. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2006 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  


FINDING OF FACT

The medical opinions of record have found that the Veteran's 
seborrheic dermatitis of the scalp and face is not the result of 
or the same skin disability shown during service and there is 
otherwise no other competent evidence linking current dermatitis 
of the scalp and face to in-service symptomatology or pathology.    


CONCLUSION OF LAW

Seborrheic dermatitis of the scalp and face was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in March 2006 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims  
As for the duty to assist, the service treatment reports have 
been obtained and VA medical opinions as to whether the Veteran's 
current seborrheic dermatitis of the scalp and face were the 
result of service were obtained in July 2006 and January 2007.  
The January 2007 opinion is comprehensive and, contrary to the 
assertion of the Veteran's representative as to the inadequacy of 
the examinations provided, supported by sufficient rationale, 
based on a comprehensive review of the medical history, and 
otherwise addresses the skin disability at issue in its "full 
scope" such that there is adequate medical information of record 
for the Board to make an equitable adjudication.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports reflect a hospital admission in 
August 1959 with an initial diagnosis of impetigo contagiosa of 
the face.  The September 1959 discharge summary noted the 
presence of pimples on the Veteran's neck and face.  Scrapings 
from the palms, fingers and toenails were positive for hyphae, 
and cultures from these areas grew to typical Trichophyton 
Rubrum.  Treatment included Griseofulvin, and after four weeks, 
the palms and soles were clear with negative scrapings.  The 
Veteran was instructed to continue the drug therapy for the 
toenail involvement for two to two and a half months on an 
outpatient basis.  The diagnosis upon discharge from the hospital 
was listed as dermatophytosis, not elsewhere classified, of the 
palms, soles, fingers and toenails due to Trichophyton rubrum.  
Regular follow-up visits to the dispensary through May 1961 
showed good results, and the examination of the skin conducted in 
conjunction with the June 1961 separation examination was 
negative.  

After service, the Veteran filed a claim for service connection 
for a skin condition of the face, neck and scalp in March 2006.  
A VA compensation examination was conducted in conjunction with 
this claim in July 2006 that was preceded by a review of the 
claims file.  Based on this review, the examiner noted that "a 
different acute problem of the face/scalp was treated during 
military service than the one that is currently present."  The 
current condition was described as involving itchiness and flakes 
around the nose, brow and scalp, and the diagnosis was seborrheic 
dermatitis of the scalp and face.

An opinion from a VA examiner addressing the etiology of the 
Veteran's seborrheic dermatitis was completed in January 2007.  
The claims file was documented to have been reviewed by the 
examiner, and the opinion contained detailed references to the 
instances of in-service skin treatment contained in the service 
treatment reports and the reports from the July 2006 VA 
examination referenced above.  Following her review of this 
evidence, the examiner concluded that the Veteran's current 
seborrheic dermatitis was not the same condition identified in 
service as either   dermatophytosis, Sycosis Barbae, or Imeptigo 
Contagiosa.  She also found that the Veteran's current seborrheic 
dermatitis was not caused by the in-service Trichophyton Rubrum 
and that it was at least as likely as not that the impetigo of 
the bearded areas shown in service, as well as all other in-
service skin conditions, resolved without residuals.  

Detailed rationale for the above conclusions were provided by the 
examiner, and there is otherwise no medical evidence of record 
that contradicts this examiner's opinion or that links the 
current seborrheic dermatitis of the scalp and face to service.  
As such, the claim for service connection for this condition must 
be denied.  Hickson, supra.  With regard to the Veteran's 
assertions that his current seborrheic dermatitis of the scalp 
and face is the result of service, such assertions cannot be used 
to establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  Finally, in reaching this 
decision, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim for service connection for seborrheic dermatitis 
of the scalp and face, the doctrine is not for application.  
Gilbert, supra.  
 

ORDER

Entitlement to service connection for seborrheic dermatitis of 
the scalp and face is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


